Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered April 1, 1991, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the *710People (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to prove the defendant’s guilt of manslaughter in the first degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 460.15 [5]).
We have examined the defendant’s pro se contention and find it to be without merit. Bracken, J. P., Balletta, Pizzuto and Krausman, JJ., concur.